 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
      UNITED STATES OF AMERICA,
 8                         Plaintiff,
                                                         CR18-16 TSZ
 9        v.
                                                         MINUTE ORDER
10    JONATHAN RUSHING,
11                         Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
            (1)     A status conference is SCHEDULED for Thursday, October 17, 2019, at
14
     1:30 p.m. Counsel for the Government, as well as defendant Jonathan Rushing and his
     attorney, shall be present for the status conference.
15
          (2)     The Clerk is directed to send a copy of this Minute Order to all counsel of
16 record.

17         Dated this 10th day of October, 2019.

18
                                                     William M. McCool
19                                                   Clerk

20                                                   s/Karen Dews
                                                     Deputy Clerk
21

22

23

     MINUTE ORDER - 1
